908 So. 2d 1150 (2005)
Maxie BROOME, Jr., and Yuleen V. Broome, Appellants,
v.
PEOPLES FIRST COMMUNITY BANK, Appellee.
No. 1D04-5099.
District Court of Appeal of Florida, First District.
August 19, 2005.
Appellants, pro se.
Sherri Denton Mallory of Mallory & Mallory, Panama City, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of January 19, 2005, the Court has determined that the Order Denying Defendants Motion for *1151 Stay; or in the Alternative Motion for Reconsideration, entered on October 7, 2004, is not an appealable order. Accordingly, the appeal is hereby dismissed. The dismissal is without prejudice to the appellant's right to seek any available relief pursuant to Florida Rule of Appellate Procedure 9.310(f).
ALLEN, LEWIS and HAWKES, JJ., concur.